Lore, C. J.
(charging the jury.)
The charge in this case is larcency, or, as it is termed in common parlance, “ stealing.” It is defined to be the felonious taking- and carrying away of the personal property of another—which he knows at the time he takes it is the property of another—with the intent to deprive the person of the ownership of his own property.
It is necessary for the State to prove: First, that it was the property of some other person—in this case the property of Benjamin F. B. Woodall—that it was taken in this county; also the-value of the property taken, and that it was taken by the defendant.
*523But in this case it is claimed and very ably presented by the counsel for the prisoner that the property alleged to have been taken was the property of both the prosecuting witness and his wife jointly, and that for that reason your verdict must be a verdict of not guilty.
We cannot so charge this jury. At common law, gentlemen, a married woman could have no personal property, separate and distinct from the ownership and control of her husband. We think that this statute (viz. Sec. 3, chap. 133, page 798 of the Revised Code) does not enable her to hold personal properly, except it is acquired from some other person than her husband. Whatever she may acquire from her husband—if she could acquire such —is not her property, but is her husband’s, and can be recalled and reclaimed at any time at his pleasure—in fact, it is his property.
If, therefore, from the evidence in this case, you shall find that these chickens were the property . of the husband, although the claim is made that they were jointly his wife’s, that they were of the value alleged that they were taken at the time and place stated and taken by this prisoner then your verdict should be a verdict of guilty.
Verdict, “ Guilty.”